Exhibit 10.15

 

THIS CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES INTO WHICH IT MAY BE
CONVERTED HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

CONVERTIBLE PROMISSORY NOTE

 

Principal Amount: $200,000

     Dated as of February 28, 2012      Boston, MA

L&L Acquisition Corp., a Delaware corporation (“Maker”), promises to pay to the
order of LLM Structured Equity Fund L.P. or its registered assigns or successors
in interest (“Payee”), or order, the principal sum of Two Hundred Thousand
Dollars ($200,000) in lawful money of the United States of America, on the terms
and conditions described below. All payments on this Note shall be made by check
or wire transfer of immediately available funds or as otherwise determined by
Maker to such account as Payee may from time to time designate by written notice
in accordance with the provisions of this Note.

1. Principal. The principal balance of this Promissory Note (this “Note”) shall
be payable on the earlier of (i) May 29, 2012 or (ii) the date on which Maker
consummates a Business Combination (as defined in Maker’s Amended and Restated
Certificate of Incorporation), subject to the Warrant Conversion Option as set
forth in Section 5 below. The principal balance may be prepaid at any time.

2. Interest. No interest shall accrue on the unpaid principal balance of this
Note.

3. Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorney’s fees, then to the payment
in full of any late charges and finally to the reduction of the unpaid principal
balance of this Note.

4. Events of Default. The following shall constitute an event of default (“Event
of Default”):

(a) Failure to Make Required Payments. Failure by Maker to pay the principal of
this Note within five (5) business days following the date when due.

(b) Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary case
under the Federal Bankruptcy Code, as now constituted or hereafter amended, or
any other applicable federal or state bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Maker or for any substantial part of
its property, or the making by it of any assignment for the benefit of
creditors, or the failure of Maker generally to pay its debts as such debts
become due, or the taking of corporate action by Maker in furtherance of any of
the foregoing.

(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of Maker in an involuntary
case under the Federal Bankruptcy Code, as now or hereafter constituted, or any
other applicable federal or state bankruptcy, insolvency or other similar law,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days.

5. Warrant Conversion Option. In the event that Maker enters into a definitive
agreement to consummate a Business Combination, then no later than five
(5) business days prior to the consummation thereof, Payee, in its sole
discretion, may notify Maker of its intent to convert up to the then remaining
principal amount of this Note into warrants to purchase shares of common stock
of Maker (or, if Maker merges with another



--------------------------------------------------------------------------------

entity in connection with the Business Combination, the surviving entity in such
merger) at a price of $0.75 per warrant. Such warrants shall be in the same form
as the private placement warrants as described in the prospectus filed by Maker
with the Securities and Exchange Commission (the “SEC”) in connection with its
initial public offering (the “IPO”). Such conversion shall be effective on the
date of consummation of the Business Combination (it being understood and agreed
that no amount hereunder shall be convertible into warrants if a Business
Combination is not consummated).

6. Remedies.

(a) Upon the occurrence of an Event of Default specified in Section 4(a) hereof,
Payee may, by written notice to Maker, declare this Note to be due immediately
and payable, whereupon the unpaid principal amount of this Note, and all other
amounts payable thereunder, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

(b) Upon the occurrence of an Event of Default specified in Sections 4(b) and
4(c), the unpaid principal balance of this Note, and all other sums payable with
regard to this Note, shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.

7. Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to the Note, all errors, defects and imperfections
in any proceedings instituted by Payee under the terms of this Note, and all
benefits that might accrue to Maker by virtue of any present or future laws
exempting any property, real or personal, or any part of the proceeds arising
from any sale of any such property, from attachment, levy or sale under
execution, or providing for any stay of execution, exemption from civil process,
or extension of time for payment; and Maker agrees that any real estate that may
be levied upon pursuant to a judgment obtained by virtue hereof, on any writ of
execution issued hereon, may be sold upon any such writ in whole or in part in
any order desired by Payee.

8. Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee, and consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by Payee with respect to the
payment or other provisions of this Note, and agrees that additional makers,
endorsers, guarantors, or sureties may become parties hereto without notice to
Maker or affecting Maker’s liability hereunder.

9. Notices. Any notice called for hereunder shall be deemed properly given if
(i) sent by certified mail, return receipt requested, (ii) personally delivered,
(iii) dispatched by any form of private or governmental express mail or delivery
service providing receipted delivery or (iv) sent by telefacsimile or (v) to the
following addresses or to such other address as either party may designate by
notice in accordance with this Section:

If to Maker:

L&L Acquisition Corp.

265 Franklin Street, 20th Floor

Boston, MA 02110

Attn: Peter Schofield, Chief Financial Officer

If to Payee:

LLM Structured Equity Fund L.P.

265 Franklin Street, 20th Floor

Boston, MA 02110

Attn: Peter Schofield, Chief Financial Officer

 

2



--------------------------------------------------------------------------------

Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a telefacsimile transmission
confirmation, (iii) the date reflected on a signed delivery receipt, or (iv) two
(2) Business Days following tender of delivery or dispatch by express mail or
delivery service.

10. Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO CONFLICT OF LAW
PROVISIONS THEREOF.

11. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12. Trust Waiver. Notwithstanding anything herein to the contrary, Payee hereby
waives any and all right, title, interest or claim of any kind (“Claim”) in or
to any distribution of the trust account in which the proceeds of the IPO
conducted by Maker (including the deferred underwriters discounts and
commissions) and the proceeds of the sale of the warrants issued in a private
placement that occurred prior to the effectiveness of the IPO, as described in
greater detail in the registration statement and prospectus filed with the SEC
in connection with the IPO, were deposited, and hereby agrees not to seek
recourse, reimbursement, payment or satisfaction for any Claim against the trust
account for any reason whatsoever.

13. Amendment; Waiver. Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of Maker and Payee.

14. Assignment. No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by an authorized officer as of the day and year first
above written.

 

    L&L ACQUISITION CORP.     By:   /s/ John L. Shermyen     Name:   John L.
Shermyen     Title:   Chief Executive Officer

 